ACCEPTED
                                                                                          03-15-00153-CR
                                                                                                 4878823
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                    4/14/2015 11:41:33 AM
                                                                                         JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-15-00153-CR

THE STATE OF TEXAS                         §         IN THE THIRD FILED IN
                                                              3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
v.                                         §         DISTRICT 4/14/2015
                                                               COURT11:41:33
                                                                          OF AM
                                                                  JEFFREY D. KYLE
FRANCES ANITA ROBINSON                     §         APPEALS OF TEXAS  Clerk


      STATE’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellant in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                          I.

      Appellee was indicted by a grand jury on June 5, 2013 for the charge of

Intoxication Manslaughter in CR2013-267. After Appellee’s motion to suppress

evidence was granted by the trial court on February 18, 2015, the State timely

appealed pursuant to article 44.01 of the Code of Criminal Procedure, and a stay

was granted by the Court of Appeals on March 20, 2015. The State timely filed its

request for findings of fact and conclusions of law with the trial court on March 10,

2015. See Tex. R. Civ. P. 296. Out of an abundance of caution, the State timely

filed its notice of past due findings of fact and conclusions of law on April 9, 2015,

along with the State’s proposed findings for the trial court. See Tex. R. Civ. P. 297.




                                          1
                                          II.

      Assistant District Attorney Daniel Palmitier is handling the appeal for the

State in this case. When the State filed its notice of past due findings, supra, it was

informed that the Defendant/Appellee had not yet provided her proposed findings

and conclusions to the court. Under Texas Rule of Civil Procedure 297, said

findings should be filed by April 20th. In addition to its need for the trial court’s

findings, Mr. Palmitier had several trials in recent weeks, including CR2014-031

from March 23rd to March 27th and CR2014-042 last week. Furthermore, Mr.

Palmitier typically has multiple trial settings every week. Although Mr. Palmitier

has already performed much of the necessary research, he has not yet been able to

complete the State’s brief. In light of the foregoing, the State respectfully requests

an extension of 30 days to file its brief. This is the first extension sought by

Appellee.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 30 days, until May 14, 2015, so that

Appellant’s brief will fully, adequately and accurately present its case to the

Honorable Court of Appeals. This extension is not requested for purposes of delay

but so that justice may be done.




                                          2
                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                         CERTIFICATE OF SERVICE

       I, Joshua D. Presley, Assistant District Attorney for Appellant, the State of
Texas, hereby certify that a true and correct copy of the above and foregoing
State’s First Motion to Extend Time to File Brief was sent to Defendant/Appellee
FRANCES ANITA ROBINSON’s attorney of record in this matter:

      Mr. Charles Sullivan
      csullivan@lawcsullivan.com
      308 Campbell Dr.
      Canyon Lake, TX 78133
      Fax: 210-579-6448
      Attorney for Appellee on Appeal

By electronic service to the above-listed email address through efile.txcourts.gov
on this the 14th day of April, 2015.

                                             /s/ Joshua D. Presley
                                              Joshua D. Presley




                                         3